DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, and 17. are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perschke (U.S. Pub. No. 2022/0018206).
Regarding Claim 1, Perschke discloses an automated Back Pressure Valve (BPV) lubricator (Perschke: 10) system comprising: 
A lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Paragraph [0032]); 

A hydraulic motor (Perschke: 100) attached to the lubricator shaft (Perschke: 34), wherein the hydraulic motor (Perschke: 100), when rotated, rotate the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; and 
A control panel (Perschke: 54, 87) hydraulically connected to the one or more hydraulic pistons (Perschke: 52) and hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) allows actuation of the one or more hydraulic pistons (Perschke: 52) and rotation of the hydraulic motor (Perschke: 100).
Regarding Claim 3, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1 further comprising: 
A bearing (Perschke: Paragraph [0072]) disposed between the hydraulic motor (Perschke: 100) and the lubricator shaft (Perschke: 34).
Regarding Claim 4, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1, wherein the control panel (Perschke: 54, 87) comprises: 
At least one analog component (Perschke: Paragraph [0077]) for actuating the one or more hydraulic pistons (Perschke: 52) or rotating of the hydraulic motor (Perschke: 100).
Regarding Claim 5, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1, wherein the control panel (Perschke: 54, 87) comprises: 

Regarding Claim 6, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 5, wherein the control panel (Perschke: 54, 87) further comprises: 
An electronic display (Perschke: 196, 197) for displaying data from the at least one digital component (Perschke: Paragraph [0080]).
Regarding Claim 7, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 6 further comprising: 
At least one digital component (Perschke: 83) for sensing at least one of torque, pressure, and position of the lubricator shaft (Perschke: 34), the hydraulic pistons (Perschke: 52), or the hydraulic motor (Perschke: 100), wherein the data sensed by the at least one digital component (Perschke: Paragraph [0080]) is communicated to the control panel (Perschke: 54, 87) and displayed on the electronic display (Perschke: 196, 197).
Regarding Claim 8, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1, further comprising: 
A support plate (Perschek: 99) attached to the lubricator shaft (Perschke: 34) at the end distal from the BPV lubricator connection (Paragraph [0032]), wherein support plate (Perschek: 99) is further attached to the one or more hydraulic pistons (Perschke: 52) and the hydraulic motor (Perschke: 100) such that actuation of the one or more hydraulic pistons (Perschke: 52) raise or lower the support plate (Perschek: 99), lubricator shaft (Perschke: 34), and hydraulic motor (Perschke: 100) simultaneously.
Regarding Claim 11, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1, further comprising: 
A hydraulic power system (Perschke: Paragraph [0077]) in hydraulic communication with the one or more hydraulic pistons (Perschke: 52) and the hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) is in communication with the hydraulic power system (Perschke: Paragraph [0077]) and controls the hydraulic power system (Perschke: Paragraph [0077]) such that actuation of the one or more hydraulic pistons (Perschke: 52) or rotation of the hydraulic motor (Perschke: 100) occurs.
Regarding Claim 17, Perschke discloses a method of controlling engagement/disengagement of a Back Pressure Valve (BPV) lubricator (Perschke: 10) system comprising: 
A lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Paragraph [0032]), the method comprising: 
Attaching one or more hydraulic pistons (Perschke: 52) to the lubricator (Perschke: 10) such that, when actuated, the one or more hydraulic pistons (Perschke: 52) raise or lower the lubricator shaft (Perschke: 34); 
Attaching a hydraulic motor (Perschke: 100) to the lubricator shaft (Perschke: 34) such that, when rotated, the hydraulic motor (Perschke: 100) rotates the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; and 
Hydraulically connecting a control panel (Perschke: 54, 87) to the one or more hydraulic pistons (Perschke: 52) and hydraulic motor (Perschke: 100) such that the control panel (Perschke: 54, 87) allows actuation of the one or more hydraulic pistons 
Wherein, for disengagement, the hydraulic motor (Perschke: 100) is first rotated so as to break-out the threaded connection between the BPV lubricator connection (Paragraph [0032]) and the tubing hanger of the wellhead and then, upon break-out of the BPV lubricator connection (Paragraph [0032]) with the tubing hanger of the wellhead, the hydraulic pistons (Perschke: 52) are actuated so as to separate the BPV lubricator connection (Paragraph [0032]) from the tubing hanger of the wellhead (Perschke: Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 9, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perschke alone.
Regarding Claim 2, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 1 but does not disclose further comprising: 
Two hydraulic pistons (Perschke: 52) attached to the lubricator (Perschke: 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have two hydraulic pistons for the sake of redundancy or increased capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 9, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 8 but does not disclose further comprising: two hydraulic pistons (Perschke: 52) attached to the lubricator (Perschke: 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have two hydraulic pistons for the sake of redundancy or increased capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 10, Perschke discloses the BPV lubricator (Perschke: 10) system of claim 8 but does not disclose wherein the one or more hydraulic pistons (Perschke: 52) have a length that is the same as a length of the lubricator shaft (Perschke: 34).
It would have been an obvious matter of design choice to change the length of the hydraulic pistons or the lubricator shaft, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 12, Perschke discloses an automated Back Pressure Valve (BPV) lubricator (Perschke: 10) system comprising: 
A lubricator (Perschke: 10) comprising a lubricator shaft (Perschke: 34) terminated in a BPV lubricator connection (Paragraph [0032]); 
A hydraulic piston (Perschke: 52) attached to the lubricator (Perschke: 10), wherein the hydraulic piston (Perschke: 52), when actuated, raises or lowers the lubricator shaft (Perschke: 34); 12PATENT APPLICATION ATTORNEY DOCKET NO. 18733-118001 
A hydraulic motor (Perschke: 100) attached to the lubricator shaft (Perschke: 34), wherein the hydraulic motor (Perschke: 100), when rotated, rotate the lubricator shaft (Perschke: 34) clockwise or counter-clockwise; 
A control panel (Perschke: 54, 87) hydraulically connected to the at least two hydraulic pistons (Perschke: 52) and hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) allows actuation of the at least two hydraulic pistons (Perschke: 52) and rotation of the hydraulic motor (Perschke: 100); 

A bearing (Perschke: Paragraph [0072]) disposed between the hydraulic motor (Perschke: 100) and the lubricator shaft (Perschke: 34); and 
At least one digital component (Perschke: 87) for sensing at least one of torque, pressure, and position of the lubricator shaft (Perschke: 34), the hydraulic pistons (Perschke: 52), or the hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) comprises: 
At least one analog component (Perschke: Paragraph [0077]) for actuating the one or more hydraulic pistons (Perschke: 52) or rotating of the hydraulic motor (Perschke: 100); 
At least one digital component (Perschke: Paragraph [0080]) for actuating the one or more hydraulic pistons (Perschke: 52) or rotating of the hydraulic motor (Perschke: 100); and 
An electronic display (Perschke: 196, 197) for displaying data from the at least one digital component (Perschke: Paragraph [0080]), wherein the data sensed by the at least one digital component (Perschke: Paragraph [0080]) is communicated to the control panel (Perschke: 54, 87) and displayed on the electronic display (Perschke: 196, 197).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have two hydraulic pistons for the sake of redundancy or increased capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 13, Perschke renders obvious the BPV lubricator (Perschke: 10) system of claim 12, but does not disclose wherein the at least two hydraulic pistons (Perschke: 52) have a length that is the same as a length of the lubricator shaft (Perschke: 34).
It would have been an obvious matter of design choice to change the length of the hydraulic pistons or the lubricator shaft, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 14, Perschke renders obvious the BPV lubricator (Perschke: 10) system of claim 13, further comprising: 
A hydraulic power system (Perschke: Paragraph [0077]) in hydraulic communication with the one or more hydraulic pistons (Perschke: 52) and the hydraulic motor (Perschke: 100), wherein the control panel (Perschke: 54, 87) is in communication with the hydraulic power system (Perschke: Paragraph [0077]) and controls the hydraulic power system (Perschke: Paragraph [0077]) such that actuation 
Regarding Claim 15, Perschke renders obvious the BPV lubricator (Perschke: 10) system of claim 14, wherein the lubricator (Perschke: 10) comprises packing (Perschke: 62) that seals wellbore pressure around the lubricator shaft (Perschke: 34).
Regarding Claim 16, Perschke renders obvious the BPV lubricator (Perschke: 10) system of claim 15, wherein the lubricator (Perschke: 10) comprises a packing knot (Paragraph [0042]) that holds the lubricator shaft (Perschke: 34) in place so as to prevent any wellbore pressure from coming out of the lubricator (Perschke: 10) system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679